UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                            )
RONALD ANDERSON,                            )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )       Civil Action No. 09-521 (RJL)
                                            )
EDWARD F. REILLY, et al.,                   )
                                            )
      Defendants.                           )
-------------------------)

                                            ORDER

      For the reasons stated in the accompanying memorandum opinion, it is hereby

      ORDERED that the defendants' motion to dismiss [9] is GRANTED, and the complaint

is DISMISSED.

      This is a final, appealable order. See Fed. R. App. P. 4.


                                             2'
                                            RllHA&eJ:I
                                            United States District Judge